DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
This action is in response to the remarks filed on 8/25/2022. The amendments filed on 8/25/2022 are entered.
The previous rejections of claims 1-10 and 20 under 35 U.S.C. 101 have been withdrawn in light of the applicant’s remarks/amendments. 
The previous rejection of claim 9 under 35 U.S.C. 112(b) has been withdrawn in light of the applicant’s remarks/amendments. 

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.
The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
“A control unit configured to either receive, from the interface, at least two items of information” in claim 20. 
“An output unit configured to output a result determined by the control unit” in claim 20.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Objections
Claim 20 is objected to because of the following informalities: 
Regarding claim 20, “the lesion areas area” is stated in line 20. It is unclear what is referred to by the lesion areas area, and whether this forms a repeated word.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-2, 4, and 6-9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitations "the first comparative information about an other one of the lesion areas" in lines 11-12 and “the second comparative information about the other lesion area” in lines 12-13.  There is insufficient antecedent basis for this limitation (“the first comparative information” and “the second comparative information”) in the claim. This limitation is previously set forth as referring to only one of the lesion areas, but then is additionally recited as including data of the other lesion area. It is unclear as to the scope of the first and second comparative information and whether the acquired “data” and “comparative information” includes all of the lesion areas or whether it only includes the “one lesion area” and “other lesion area”, or just one of the lesion areas. The comparative information should either be clearly set forth in scope in relation to lesion areas, or if data is added to the comparative information at a later step in the method, this should be clearly claimed rather than referring to additional data “of the first comparative information” which could be interpreted as previously set forth as part of the comparative information of the one of the lesion areas. For these reasons, the additional first and second comparative information limitations within the claim are also unclear in scope and the claim is rejected for indefiniteness.  
Further regarding claim 1, the limitation “identifying one or more of the lesion areas present” is stated in line 7 and throughout the claim additional limitations refer to “one lesion area” and “an other lesion area”. It is unclear how in the instance that only one particular lesion area is selected in the identifying step, how the additional method steps of the claim would be performed. The claim does not further recite any limitations that describe how only a single “one lesion area” would be treated in the further processing of comparative information. This renders the claim indefinite in the in the scope of the claim with only a single lesion area and the claim is rejected for indefiniteness. 
Claim 4 recites the limitation "the lesion area" in lines 2-5.  There is insufficient antecedent basis for this limitation in the claim. Claim 1 sets forth a plurality of lesion areas identified, the one lesion area, and the other lesion area, but does not previously set forth only a single lesion area in the same manner as claimed. Therefore, it is unclear which of these possible lesion areas also are included in the further narrowed comparative information of claim 4. This renders the claim unclear and is rejected for indefiniteness. 
Claims dependent upon rejected claims are also rejected for indefiniteness. Therefore, dependent claims 2 and 6-9 are also rejected.  

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim 20 is rejected under 35 U.S.C. 102(a)(2) as being anticipated by Tran et al. (U.S. Pub. No. 20180243033) hereinafter Tran.
Regarding claim 20, Tran teaches:
A medical system for assisting treatment of a patient (abstract; figures 4B, 6F, 6G, and 6H teach to bifurcated lumen (blood vessel) areas within the patient for diagnosis of lesions; [0031], vessel bifurcations; [0038]; [0053]; [0062]; [0073], “Examples of geometric features may include, but are not limited to, distance from the nearest bifurcation”; [0076]; [0077]), comprising: 
an interface configured to receive inputted information about the patient ([0006]-[0007], provide an overview of acquiring vasculature information about the patient; [0021]-[0024], describe acquisition of blood flow characteristics within diseased regions; [0025]; [0027]-[0045] describe the steps of figure 2 which include receiving information about the patient for disease determination; [0047]-[0048]; [0073]; [0077]; [0091]-[0097], describe the interface for acquisition of information about the patient; The limitation of “an interface” is taught by the user interfacing features with the graphic user interface of paragraphs [0091]-[0097] of Tran); 
a control unit configured to either receive ([0082], computer; The limitation of “a control unit” has been interpreted under 35 U.S.C. 112(f) above to correspond to the structure disclosed in paragraph [0222] of the applicant’s specification, which corresponds to a computer), from the interface, at least two items of information selected from: 
i) a position of a lesion area relative to an aortailiac bifurcation of the patient ([0024], “may identify one or more highly relevant locations associated with disease”; [0031], vessel bifurcations; [0032], “determine the location(s), extent, and/or range of diseased region(s)“; [0038], describes the determination of bifurcation areas associated with a lesion area present at the bifurcation; [0060]-[0063], include lumen analysis with bifurcation consideration; [0073], “distance from the nearest bifurcation”; [0081], mapping for lesion determination), ii) a stenosis degree of the lesion area ([0023]-[0024], location of stenosis and percentage of stenosis is considered to be position and stenosis degree; [0090]-[0097], including maximum stenosis selection and percent stenosis), iii) a bending degree of the lesion area, iv) a length of the lesion area ([0006]-[0008], “determining a length or severity of the diseased region”; [0023], “length”; [0034]; [0059], length is determined; [0095]), v) a blood vessel diameter of the lesion area ([0031], vessel size such as diameter; [0034], “In some embodiments, the measurement may be of vessel diameter, radius, or size”; [0036], a lumen narrowing score (LNS); [0060]-[0061], radius and diameter; [0077], “a lumen's measurement (e.g., radius, diameter, area, etc.)”;[0090]-[0097]), and vi) a hardness of the lesion area, as comparative information for comparison ([0021]-[0026], describe how the system acquires information about lumens and blood vessels to create anatomically relevant information about health and diseased states; [0027]-[0044] describe the steps of figure 2 which include acquiring and processing lumen information for metric calculation and disease determination; [0046]-[0057], describe acquiring narrowing information about lumen vessel sections, which is a sub-step of the process of figure 2; [0071]-[0089] describe the compiling of vasculature/lumen features of a patient for disease and health prediction; [0090]-[0097], describe the display of plural pieces of lumen information to a user), or to calculate at least the two items of information from the received inputted information, as the comparative information, each of the items of information having an associated priority ([0031], describes one or more metrics that are associated with the lumens and the lesion areas, these are considered to be the piece of comparative information which are later processed in the following cited paragraphs because the metrics are utilized to compare healthy and lesion areas to determine a suggested lesion to be treated first; [0032]-[0035]; [0036], describes a lumen narrowing score (LNS) which is considered to be one of the pieces of comparative information that is compared between one lesion area and another lesion area with two associated criterion. This is an exemplary comparative information value, and for the above claimed list of information it would be considered to blood vessel diameter information of the lesion area; [0037]-[0039], further describe the determination of the extent or range of a lesion; [0041]-[0045], describe the process of analyzing the lesion regions by means of the metric of interest which is considered to be the lumen narrowing score (LNS), the two associated criterion are considered to be the upper and lower limits (high and low values) as which are highest priority when the values include the red 100% score and the blue lowest 30% score for the lowest priority. Therefore the highest priority of lumen narrowing would be processed first as a severe/significant lesion or other feature), and each of the at least two items of information having at least two associated criterion ([0031], describes one or more metrics that are associated with the lumens and the lesion areas, these are considered to be the piece of comparative information which are later processed in the following cited paragraphs because the metrics are utilized to compare healthy and lesion areas to determine a suggested lesion to be treated first; [0032]-[0035]; [0036], describes a lumen narrowing score (LNS) which is considered to be one of the pieces of comparative information that is compared between one lesion area and another lesion area with two associated criterion. This is an exemplary comparative information value, and for the above claimed list of information it would be considered to blood vessel diameter information of the lesion area; [0037]-[0045], describe the process of analyzing the lesion regions by means of the metric of interest which is considered to be the lumen narrowing score (LNS), the two associated criterion are considered to be the upper and lower limits (high and low values) as described in paragraph [0043] which is similar to the applicant’s description of associated criterion in paragraph [0130]/Table 1 of the applicant’s specification. (although this narrow definition of associated criterion is not read into the claims, the teaching is explained for examination clarity purposes). This metric analysis of lesion areas is further described in paragraph [0045] in which the metric analysis and associated criterion of step 212 proposes a suggested lesion to treat. Since this lesion would be treated as the treatment option, it would be before treating other lesion areas; [0046]-[0057], describe acquiring narrowing information about lumen vessel sections, which is a sub-step of the process of figure 2) 
the control unit being configured to determine one lesion area to be treated first, before treating an other lesion area, using the item of information having the highest priority as the comparative information ([0032]-[0035]; [0036], describes a lumen narrowing score (LNS) which is considered to be one of the pieces of comparative information that is compared between one lesion area and another lesion area with two associated criterion. This is an exemplary comparative information value, and for the above claimed list of information it would be considered to blood vessel diameter information of the lesion area; [0037]-[0039], further describe the determination of the extent or range of a lesion; [0041]-[0045], describe the process of analyzing the lesion regions by means of the metric of interest which is considered to be the lumen narrowing score (LNS), the two associated criterion are considered to be the upper and lower limits (high and low values) as which are highest priority when the values include the red 100% score and the blue lowest 30% score for the lowest priority. Therefore the highest priority of lumen narrowing would be processed first as a severe/significant lesion or other feature. As the paragraph [0045] further teaches to the suggested lesion to treat based on the score being within the severe score level (highest priority of the comparative information), this is considered to be the determined lesion area to be treated first; [0090]-[0097], describe the display of lesion area information to a user; figures 6A through 6H)
the control unit being configured to determine the one lesion area to be treated first by identifying the lesion areas area that satisfies a selected one of the at least two associated criterion; ([0022], “treatment planning”; [0024], “At least some embodiments of the present disclosure may identify one or more highly relevant locations associated with disease in order to provide the medical personnel the most pertinent information of the metric values at, or based on, those identified locations“; [0027]-[0030]; [0031], describes one or more metrics that are associated with the lumens and the lesion areas, these are considered to be the piece of comparative information which are later processed in the following cited paragraphs because the metrics are utilized to compare healthy and lesion areas to determine a suggested lesion to be treated first; [0032]-[0035]; [0036], describes a lumen narrowing score (LNS) which is considered to be one of the pieces of comparative information that is compared between one lesion area and another lesion area with two associated criterion. This is an exemplary comparative information value, and for the above claimed list of information it would be considered to blood vessel diameter information of the lesion area; [0037]-[0039], further describe the determination of the extent or range of a lesion; [0041]-[0045], describe the process of analyzing the lesion regions by means of the metric of interest which is considered to be the lumen narrowing score (LNS), the two associated criterion are considered to be the upper and lower limits (high and low values) as described in paragraph [0043] which is similar to the applicant’s description of associated criterion in paragraph [0130]/Table 1 of the applicant’s specification. (although this narrow definition of associated criterion is not read into the claims, the teaching is explained for examination clarity purposes). This metric analysis of lesion areas is further described in paragraph [0045] in which the metric analysis and associated criterion of step 212 proposes a suggested lesion to treat. Since this lesion would be treated as the treatment option, it would be before treating other lesion areas;  [0045], “In one embodiment, step 212 may involve determining a treatment option (e.g., a suggested lesion to treat) based on the identified metrics (e.g., as calculated in steps 204, 206, and 208), and/or outputting the determined treatment option to display or an electronic storage medium”; the suggested lesion to treat out of an analysis of multiple lesions is considered to be a first lesion area to be treated and is based on the determined criteria of the high and low values of the measured metric; [0090]-[0097], describe the display of lesion area information to a user; figures 6A through 6H); and 
an output unit configured to output a result determined by the control unit to identify the one lesion area to be treated first ([0042], display; [0045], display; [0045], “In one embodiment, step 212 may involve determining a treatment option (e.g., a suggested lesion to treat) based on the identified metrics (e.g., as calculated in steps 204, 206, and 208), and/or outputting the determined treatment option to display or an electronic storage medium”; the suggested lesion to treat out of an analysis of multiple lesions is considered to be a first lesion area to be treated; [0090]-[0097], describe the display of output results to a user; The limitation of “an output unit” has been interpreted under 35 U.S.C. 112(f) above to correspond to the structure disclosed in paragraph [0222] of the applicant’s specification, which corresponds to a monitor with the display taught in the above cited paragraphs teaching to the interpretation).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 4, and 6-9 are rejected under 35 U.S.C. 103 as being unpatentable over Tran, in view of Yoshida (U.S. Pub. 20170325696) hereinafter Yoshida, in further view of Itu et al. (U.S. Pub. No. 20160148372) hereinafter Itu. 
Regarding claim 1, primary reference Tran teaches:
A diagnostic method for diagnosing which of plural lesion areas in a plurality of bifurcated lumens in a body of a patient should be treated first, the plurality of bifurcated lumens being connected to a main lumen via a bifurcated portion (abstract; figures 4B, 6F, 6G, and 6H teach to bifurcated lumen (blood vessel) areas within the patient for diagnosis of lesions; [0031], vessel bifurcations; [0038]; [0053]; [0062]; [0073], “Examples of geometric features may include, but are not limited to, distance from the nearest bifurcation”; [0076]; [0077]), the method comprising: 
acquiring information about the patient ([0006]-[0007], provide an overview of acquiring vasculature information about the patient; [0021]-[0024], describe acquisition of blood flow characteristics within diseased regions; [0025]; [0027]-[0045] describe the steps of figure 2 which include receiving information about the patient for disease determination; [0047]-[0048]; [0073]; [0077]; [0091]-[0097], describe the interface for acquisition of information about the patient); 
identifying one or more of the lesion areas present in each of the bifurcated lumens using the acquired information ([0006]-[0008]; [0024], “may identify one or more highly relevant locations associated with disease in order to provide the medical personnel the most pertinent information of the metric values at, or based on, those identified locations”; [0031], vessel bifurcations; [0032], “Various embodiments of the present disclosure may provide methods for using the metrics of interest to determine the location(s), extent, and/or range of diseased region(s)“; [0033]-[0037], further describe identification of locations of vessel areas including diseased regions or lesions; [0038], describes the determination of bifurcation areas associated with a lesion area present at the bifurcation; [0039]-[0045] further describe the lesion identification processing features; [0051]; [0060]-[0063], include lumen analysis with bifurcation consideration; [0073], “distance from the nearest bifurcation”; [0076]-[0077]; [0081], mapping for lesion determination); 
acquiring data of first comparative information about one of the lesion areas and data of second comparative information about the one lesion area, and acquiring data of the first comparative information about an other one of the lesion areas and data of the second comparative information about the other lesion area so that the data of the first and second comparative information about the one lesion area can be compared to the data of the first and second comparative information about the other lesion area respectively to determine whether the one lesion area or the other lesion area should be treated first, the first comparative information and the second comparative information each having at least two associated criterion; ([0006]-[0008]; [0021]-[0026], describe how the system acquires information about lumens and blood vessels to create anatomically relevant information about health and diseased states; [0027]-[0030]; [0031], describes one or more metrics that are associated with the lumens and the lesion areas, these are considered to be the piece of comparative information which are later processed in the following cited paragraphs because the metrics are utilized to compare healthy and lesion areas to determine a suggested lesion to be treated first. This includes both the FFR (fractional flow reserve) value as well as vessel characteristics such as thickness; [0032]-[0035]; [0036], describes a lumen narrowing score (LNS) which is considered to be one of the pieces of comparative information that is compared between one lesion area and another lesion area with two associated criterion. These determined metrics therefore enables first and second comparative information when two of the metrics are selected for comparison; [0037]-[0039], further describe the determination of the extent or range of a lesion; [0041]-[0045], describe the process of analyzing the lesion regions by means of the metric of interest which is considered to be the lumen narrowing score (LNS), the two associated criterion are considered to be the upper and lower limits (high and low values) as described in paragraph [0043] which is similar to the applicant’s description of associated criterion in paragraph [0130]/Table 1 of the applicant’s specification. These paragraphs also refer to the metric of FFR which forms a second comparative information, which also includes the high or low values that determine the lesion parameters as discussed in paragraph [0043]. (Although the narrow definition of associated criterion from the applicant’s specification is not read into the claims, the teaching is explained for examination clarity purposes). This metric analysis of lesion areas is further described in paragraph [0045] in which the metric analysis and associated criterion of step 212 proposes a suggested lesion to treat. Since this lesion would be treated as the treatment option, it would be before treating other lesion areas; [0046]-[0057], describe acquiring narrowing information about lumen vessel sections, which is a sub-step of the process of figure 2; [0071]-[0089] describe the compiling of vasculature/lumen features of a patient for disease and health prediction; [0090]-[0097], describe the display of plural pieces of lumen information to a user), 
determining which of the one lesion area and the other lesion should be treated first, using a selected one of the at least two associated criterion; and ([0022], “treatment planning”; [0024], “At least some embodiments of the present disclosure may identify one or more highly relevant locations associated with disease in order to provide the medical personnel the most pertinent information of the metric values at, or based on, those identified locations“; [0027]-[0044] describe the steps of figure 2 which include processing lumen information for disease determination; [0045], “In one embodiment, step 212 may involve determining a treatment option (e.g., a suggested lesion to treat) based on the identified metrics (e.g., as calculated in steps 204, 206, and 208), and/or outputting the determined treatment option to display or an electronic storage medium” Since this lesion would be treated as the treatment option, it would be before treating other lesion areas. The suggested lesion to treat out of an analysis of multiple lesions is considered to be a first lesion area to be treated. Since steps 204-210 include the associated criterion of high and low LNS scores, this is considered to be the at least two associated criterion for suggested lesion to treat when combined with the other identified metric such as FFR which also includes high and low values; [0090]-[0097], describe the display of lesion area information to a user; figures 6A through 6H).
the determining of which of the one lesion area and the other lesion area should be treated first comprising: and ii) comparing the data of the selected comparative information about the one lesion area and the other lesion area according to the criterion selected to determine which of the one lesion area and the other lesion area satisfies the criterion selected ([0006]-[0008]; [0021]-[0026], describe how the system acquires information about lumens and blood vessels to create anatomically relevant information about health and diseased states; [0027]-[0030]; [0031], describes one or more metrics that are associated with the lumens and the lesion areas, these are considered to be the piece of comparative information which are later processed in the following cited paragraphs because the metrics are utilized to compare healthy and lesion areas to determine a suggested lesion to be treated first; [0032]-[0035]; [0036], describes a lumen narrowing score (LNS) which is considered to be one of the pieces of comparative information that is compared between one lesion area and another lesion area with two associated criterion; [0037]-[0039], further describe the determination of the extent or range of a lesion; [0041]-[0045], describe the process of analyzing the lesion regions by means of the metric of interest which is considered to be the lumen narrowing score (LNS), the two associated criterion are considered to be the upper and lower limits (high and low values) as described in paragraph [0043] which is similar to the applicant’s description of associated criterion in paragraph [0130]/Table 1 of the applicant’s specification. (although this narrow definition of associated criterion is not read into the claims, the teaching is explained for examination clarity purposes). This metric analysis of lesion areas is further described in paragraph [0045] in which the metric analysis and associated criterion of step 212 proposes a suggested lesion to treat. Since this lesion would be treated as the treatment option, it would be before treating other lesion areas; [0046]-[0057], describe acquiring narrowing information about lumen vessel sections, which is a sub-step of the process of figure 2; [0071]-[0089] describe the compiling of vasculature/lumen features of a patient for disease and health prediction; [0090]-[0097], describe the display of plural pieces of lumen information to a user). 
Primary reference Tran further fails to teach:
should be treated first and which of the plural lesion areas in the plurality of bifurcated lumens in the body of the patient should be treated second
However, the analogous art of Yoshida of a method for diagnosing and/or treating a multi-lesion intravascular region (abstract) teaches:
should be treated first and which of the plural lesion areas in the plurality of bifurcated lumens in the body of the patient should be treated second ([0003]-[0004], a first lesion and a second lesion; [0041]; [0097]; [0102]-[0104] describe determining a first lesion L1 and a second lesion L2 and determining the most desired treatment option based on FFR estimation values of the overall region; [0108]-[0110]; [0111]; figures 5-8; [0115]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the diagnostic and treatment planning method of Tran to incorporate the determination of a second lesion area to be treated after the first area as taught by Yoshida because with multiple lesions present within a blood vessel repeated treatment steps may be required to achieve proper FFR values post-treatment. By performing analysis on the multi-lesion vascular region prior to treatment, a surgeon can determine a second lesion area to treat that most efficiently enhances the target metrics while reducing procedure time (Yoshida, [0097]). 
Primary reference Tran further fails to teach:
the first comparative information and the second comparative information each having a respective priority
the determining of which of the one lesion area and the other lesion area should be treated first comprising: i) determining which of the first and second comparative information has a higher priority; ii) comparing the data of the higher priority 
However, the analogous art of Itu of a hemodynamic determination in medical imaging using computer modelling (abstract) teaches:
the first comparative information and the second comparative information each having a respective priority ([0130]-[0133]; [0134], The “pre-defined ranking of features” based on the effect of the final computed value, and the ability to show these features in a color-coded manner to the user forms a respective priority for the first comparative information and second comparative information in the combined invention. The most relevant features forms the highest priority for the automatic detection process, which would be combined with the lesion detection in the combined invention with Tran and Yoshida; see also [0135]-[0147] and [0161])
the determining of which of the one lesion area and the other lesion area should be detected and quantification comprising: i) determining which of comparative information has a higher priority; ii) comparing the data of the higher priority comparative information[0130]-[0133]; [0134], The “pre-defined ranking of features” based on the effect of the final computed value, and the ability to show these features in a color-coded manner to the user forms a respective priority for the first comparative information and second comparative information in the combined invention. The most relevant features forms the highest priority for the automatic detection process, which would be combined with the lesion detection in the combined invention with Tran and Yoshida. Therefore, the ranked list forms the determining of which of comparative information has a higher priority, as the highest rank of the list forms the higher/highest priority. Furthermore, this highest priority feature is also incorporated into the modelling of the computed value, which teaches to the comparing of the data of the higher priority comparative information in the combined invention with Tran and Yoshida; see also [0135]-[0147] and [0161] which teach to the extracted features utilized for determining predictions that include a most sever pathology)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the diagnostic and treatment planning method of Tran and Yoshida to incorporate the ranking-based priority classification of features of the comparative information for determination of geometries of interest for treatment as taught by Itu because different features may incorporate varying degrees of relevance to the determination of a detected region. By using a ranking based priority system to determine the most relevant features, this enables more accurate classification and leads to enhanced diagnostic clinical outcomes (Itu, [0134]). 
Regarding claim 4, the combined references of Tran, Yoshida and Itu teach all of the limitations of claim 1. Primary reference Tran further teaches:
wherein the first comparative information is one of a position of the lesion area ([0024], “may identify one or more highly relevant locations associated with disease”; [0031], vessel bifurcations; [0032], “determine the location(s), extent, and/or range of diseased region(s)“; [0038], describes the determination of bifurcation areas associated with a lesion area present at the bifurcation; [0060]-[0063], include lumen analysis with bifurcation consideration; [0073], “distance from the nearest bifurcation”; [0081], mapping for lesion determination) and a stenosis degree of the lesion area ([0023]-[0024], location of stenosis and percentage of stenosis is considered to be position and stenosis degree; [0090]-[0097], including maximum stenosis selection and percent stenosis), and the second comparative information is one of the bending degree of the lesion area, a length of the lesion area ([0006]-[0008], “determining a length or severity of the diseased region”; [0023], “length”; [0034]; [0059], length is determined; [0095]), a blood vessel diameter of the lesion area ([0031], vessel size such as diameter; [0034], “In some embodiments, the measurement may be of vessel diameter, radius, or size”; [0036], a lumen narrowing score (LNS); [0060]-[0061], radius and diameter; [0077], “a lumen's measurement (e.g., radius, diameter, area, etc.)”;[0090]-[0097]) or a hardness of the lesion area. 
Regarding claim 6, the combined references of Tran, Yoshida and Itu teach all of the limitations of claim 1. Primary reference Tran further teaches:
wherein the acquiring of the information about the patient includes acquiring electromagnetic wave information about the patient obtained based on a changed electromagnetic wave resulting after irradiating the patient with electromagnetic waves and detecting electromagnetic waves obtained through the patient, and the method further comprises acquiring plural pieces of information about each of the lesion areas using the electromagnetic wave information ([0025], patient specific reference and/or reference images; [0028], the received medical imaging information using the imaging modalities described are commonly known in the art to utilize electromagnetic wave information such as x-rays in CT imaging and optical energy in optical coherence tomography imaging; [0029]; [0033]; [0047]-[0050], image processing; [0090]-[0097]).
Regarding claim 7, the combined references of Tran, Yoshida and Itu teach all of the limitations of claim 1. Primary reference Tran further teaches:
wherein the acquiring of the information about the patient comprises acquiring non-electromagnetic wave information about the patient ([0075], “features may include (i) biographical characteristics: patient age, gender, height, weight, etc.”).
Regarding claims 8 and 9, the combined references of Tran, Yoshida and Itu teach all of the limitations of claim 1. Primary reference Tran further teaches to the limitations of claim 8 of:
which is performed by assistance by artificial intelligence and/or by the artificial intelligence (figure 5; [0023], “The use of these metrics to track the locations of diseased region(s), and thereby present anatomically relevant blood flow characteristics, may be aided by kernel regression and machine learning based methods”; [0032], “machine learning”; [0034], “step 206 may involve a machine learning method.”; [0051], machine learning methods; [0057], “machine learning algorithm”; [0071]-[0089] describe the machine learning based method of lumen processing and disease diagnosis in further detail).
Tran further teaches to the limitations of claim 9 of: 
wherein the artificial intelligence includes machine-learning (figure 5; [0023], “The use of these metrics to track the locations of diseased region(s), and thereby present anatomically relevant blood flow characteristics, may be aided by kernel regression and machine learning based methods”; [0032], “machine learning”; [0034], “step 206 may involve a machine learning method.”; [0051], machine learning methods; [0057], “machine learning algorithm”; [0071]-[0089] describe the machine learning based method of lumen processing and disease diagnosis in further detail).
Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Tran, in view of Yoshida, in further view of Itu as applied to claim 1 above, and further in view of Maldonado, T.S., et al., (“Treatment of Aortoiliac Occlusive Disease with the Endologix AFX Unibody Endograft,” European Journal of Endovascular Surgery. Vol 52, 2016. P. 64-74) hereinafter Maldonado. 
Regarding claim 2, the combined references of Tran, Yoshida and Itu teach all of the limitations of claim 1. Primary reference Tran further teaches:
wherein the main lumen is an aorta ([0043], teaches to the use of the processing and analysis method of [0027]-[0045] with the aorta), 
Primary reference Tran further fails to teach:
the bifurcated portion is an aortailiac bifurcation, and the plurality of bifurcated lumens are left and right lower limb arteries
However, the analogous art of Maldonado of a diagnosis and treatment method for treating aortoliliac occlusive lesion (abstract) teaches:
the bifurcated portion is an aortailiac bifurcation, and the plurality of bifurcated lumens are left and right lower limb arteries (page 65, Technique, the aortic bifurcation that is shown in figures 1 and 2 correspond to the aortailiac bifurcation of the aorta into the iliac arteries; pages 67-68, Interventions and Outcomes; pages 70-71 further describe the treatment protocols for the aortailiac bifurcation for treating lesions through the placement of stents. The teachings of x-ray imaging as in figure 2 would teach to utilizing the analysis method of primary reference Tran).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the diagnostic and treatment planning method of Tran, Yoshida and Itu to incorporate the specific treatment of aortailiac bifurcated lumens as taught by Maldonado because there is significant morbidity and mortality associated with lesion treatment in the region and enhancing the procedure would lead to a more safe and effective treatment method (Maldonado, page 64, Objective/Background and Conclusion). 
Claims 11-12, 16-17, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Tran, in view of Maldonado, in view of Kobayashi et al. (U.S. Pub. No. 20160136394) hereinafter Kobayashi, in view of Fuller et al. (U.S. Pub. No. 20180104445) hereinafter Fuller, in further view of Yoshida. 
Regarding claim 11, primary reference Tran teaches:
A treatment method for treating a patient having lesion areas in arteries (abstract; figures 4B, 6F, 6G, and 6H teach to bifurcated lumen (blood vessel) areas within the patient for diagnosis of lesions; [0031], vessel bifurcations; [0038]; [0053]; [0062]; [0073], “Examples of geometric features may include, but are not limited to, distance from the nearest bifurcation”; [0076]; [0077]), the method comprising: 
selecting, from information about the patient ([0021]-[0024], describe acquisition of blood flow characteristics within diseased regions; [0027]-[0045] describe the steps of figure 2 which include receiving information about the patient for disease determination; [0091]-[0097], describe the interface for acquisition of information about the patient), at least one item of information selected from: 
i) a position of each lesion area relative to at least an bifurcation ([0006]-[0008]; [0024], “may identify one or more highly relevant locations associated with disease in order to provide the medical personnel the most pertinent information of the metric values at, or based on, those identified locations”; [0031], vessel bifurcations; [0032], “Various embodiments of the present disclosure may provide methods for using the metrics of interest to determine the location(s), extent, and/or range of diseased region(s)“; [0033]-[0037], further describe identification of locations of vessel areas including diseased regions or lesions; [0038], describes the determination of bifurcation areas associated with a lesion area present at the bifurcation; [0039]-[0045] further describe the lesion identification processing features; [0051]; [0060]-[0063], include lumen analysis with bifurcation consideration; [0073], “distance from the nearest bifurcation”; [0076]-[0077]; [0081], mapping for lesion determination), ii) a stenosis degree of each lesion area ([0023]-[0024], location of stenosis and percentage of stenosis is considered to be position and stenosis degree; [0090]-[0097], including maximum stenosis selection and percent stenosis), iii) a bending degree of each lesion area, iv) a length of each lesion area ([0006]-[0008], “determining a length or severity of the diseased region”; [0023], “length”; [0034]; [0039]; [0059], length is determined; [0095]), v) a blood vessel diameter of each lesion area ([0031], vessel size such as diameter; [0034], “In some embodiments, the measurement may be of vessel diameter, radius, or size”; [0060]-[0061], radius and diameter; [0077], “a lumen's measurement (e.g., radius, diameter, area, etc.)”;[0090]-[0097, minimum luminal diameter and reference diameters are calculated and displayed), and vi) a hardness of each lesion area, as comparative information for comparison, each of the items of information having an associated priority ([0031], describes one or more metrics that are associated with the lumens and the lesion areas, these are considered to be the piece of comparative information which are later processed in the following cited paragraphs because the metrics are utilized to compare healthy and lesion areas to determine a suggested lesion to be treated first; [0032]-[0035]; [0036], describes a lumen narrowing score (LNS) which is considered to be one of the pieces of comparative information that is compared between one lesion area and another lesion area with two associated criterion. This is an exemplary comparative information value, and for the above claimed list of information it would be considered to blood vessel diameter information of the lesion area; [0037]-[0039], further describe the determination of the extent or range of a lesion; [0041]-[0045], describe the process of analyzing the lesion regions by means of the metric of interest which is considered to be the lumen narrowing score (LNS), the two associated criterion are considered to be the upper and lower limits (high and low values) as which are highest priority when the values include the red 100% score and the blue lowest 30% score for the lowest priority. Therefore the highest priority of lumen narrowing would be processed first as a severe/significant lesion or other feature), and each of the at least two items of information having at least two associated criterion ([0021]-[0026], describe how the system acquires information about lumens and blood vessels to create anatomically relevant information about health and diseased states; [0031], describes one or more metrics that are associated with the lumens and the lesion areas, these are considered to be the piece of comparative information which are later processed in the following cited paragraphs because the metrics are utilized to compare healthy and lesion areas to determine a suggested lesion to be treated first; [0036], describes a lumen narrowing score (LNS) which is considered to be one of the pieces of comparative information that is compared between one lesion area and another lesion area with two associated criterion. This is an exemplary comparative information value, and for the above claimed list of information it would be considered to blood vessel diameter information of the lesion area; [0041]-[0045], describe the process of analyzing the lesion regions by means of the metric of interest which is considered to be the lumen narrowing score (LNS), the two associated criterion are considered to be the upper and lower limits (high and low values) as described in paragraph [0043] which is similar to the applicant’s description of associated criterion in paragraph [0130]/Table 1 of the applicant’s specification. (although this narrow definition of associated criterion is not read into the claims, the teaching is explained for examination clarity purposes). This metric analysis of lesion areas is further described in paragraph [0045] in which the metric analysis and associated criterion of step 212 proposes a suggested lesion to treat. Since this lesion would be treated as the treatment option, it would be before treating other lesion areas; [0071]-[0089] describe the compiling of vasculature/lumen features of a patient for disease and health prediction; [0090]-[0097], describe the display of plural pieces of lumen information to a user); 
the selecting of the at least one item of information as the comparative information for comparison including selecting the item of information having a highest priority ([0032]-[0035]; [0036], describes a lumen narrowing score (LNS) which is considered to be one of the pieces of comparative information that is compared between one lesion area and another lesion area with two associated criterion. This is an exemplary comparative information value, and for the above claimed list of information it would be considered to blood vessel diameter information of the lesion area; [0037]-[0039], further describe the determination of the extent or range of a lesion; [0041]-[0045], describe the process of analyzing the lesion regions by means of the metric of interest which is considered to be the lumen narrowing score (LNS), the two associated criterion are considered to be the upper and lower limits (high and low values) as which are highest priority when the values include the red 100% score and the blue lowest 30% score for the lowest priority. Therefore the highest priority of lumen narrowing would be processed first as a severe/significant lesion or other feature. As the paragraph [0045] further teaches to the suggested lesion to treat based on the score being within the severe score level (highest priority of the comparative information), this is considered to be the determined lesion area to be treated first; [0090]-[0097], describe the display of lesion area information to a user; figures 6A through 6H)
determining one of the lesion areas to be treated first before treating an other of the lesions areas, using the item of information having the highest priority as comparative information, the one lesion are to be treated first being determined by identifying the lesion area that satisfies a selected one of the at least two associated criterion for the item of information having the highest priority ([0022], “treatment planning”; [0024], “At least some embodiments of the present disclosure may identify one or more highly relevant locations associated with disease in order to provide the medical personnel the most pertinent information of the metric values at, or based on, those identified locations“; [0027]-[0030]; [0031], describes one or more metrics that are associated with the lumens and the lesion areas; [0032]-[0035]; [0036], describes a lumen narrowing score (LNS); [0041]-[0045] describe the process of analyzing the lesion regions by means of the metric of interest which is considered to be the lumen narrowing score (LNS), the two associated criterion are considered to be the upper and lower limits (high and low values) as which are highest priority when the values include the red 100% score and the blue lowest 30% score for the lowest priority. Therefore, the highest priority of lumen narrowing would be processed first as a severe/significant lesion or other feature. As the paragraph [0045] further teaches to the suggested lesion to treat based on the score being within the severe score level (highest priority of the comparative information), this is considered to be the determined lesion area to be treated first; [0090]-[0097], describe the display of lesion area information to a user; figures 6A through 6H); 
Primary reference Tran fails to teach:
Wherein the lesion areas are in both left and right lower limb arteries, the method comprising: 
an aortailiac bifurcation
However, the analogous art of Maldonado of a diagnosis and treatment method for treating aortoliliac occlusive lesion (abstract) teaches:
Wherein the lesion areas are in both left and right lower limb arteries (page 65, Technique, the aortic bifurcation that is shown in figures 1 and 2 correspond to the aortailiac bifurcation of the aorta into the iliac arteries; pages 67-68, Interventions and Outcomes; pages 70-71 further describe the treatment protocols for the aortailiac bifurcation for treating lesions through the placement of stents. The teachings of x-ray imaging as in figure 2 would teach to utilizing the analysis method of primary reference Tran), the method comprising: 
an aortailiac bifurcation (page 65, Technique, the aortic bifurcation that is shown in figures 1 and 2 correspond to the aortailiac bifurcation of the aorta into the iliac arteries; pages 67-68, Interventions and Outcomes; pages 70-71 further describe the treatment protocols for the aortailiac bifurcation for treating lesions through the placement of stents. The teachings of x-ray imaging as in figure 2 would teach to utilizing the analysis method of primary reference Tran).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the diagnostic and treatment planning method of Tran to incorporate the specific treatment of aortailiac bifurcated lumens as taught by Maldonado because there is significant morbidity and mortality associated with lesion treatment in the region and enhancing the procedure would lead to a more safe and effective treatment method (page 64, Objective/Background and Conclusion). 
Primary reference Tran further fails to teach:
introducing a catheter into an artery of an arm of the patient, 
However, the analogous art of Kobayashi of a guiding catheter introduction system (abstract) teaches:
introducing a catheter into an artery of an arm of the patient ([0007]-[0011], the catheter is configured to be inserted into a blood vessel from an artery in the arm), 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the diagnostic and treatment planning method of Tran and Maldonado to incorporate the insertion into an artery of an arm as taught by Kobayashi because the introduction of the guiding catheter from an artery in the arm (for example, from the radial artery or the brachial artery) provides an easy approach to the downward renal artery which enables easier access for procedures such as ablation therapy treatment of intractable high blood pressure patients ([0003]; [0007]). This improves efficiency and clinical outcomes for minimally invasive interventional procedures. 
Primary reference Tran further fails to teach:
and advancing and placing a distal part of the catheter to at least an aorta of the patient; 
inserting a therapeutic catheter into a lumen of the catheter after the placing of the distal part of the catheter to at least the aorta of the patient, projecting the therapeutic catheter distally beyond the distal part of the catheter, and treating first the one lesion area determined as being treated first by the therapeutic catheter
However, the analogous art of Fuller of a medical guide extension catheter with an extension catheter portion for treatment (abstract) teaches:
and advancing and placing a distal part of the catheter to at least an aorta of the patient ([0052] and figure 1, aorta A; [0053]); 
inserting a therapeutic catheter into a lumen of the catheter after the placing of the distal part of the catheter to at least the aorta of the patient, projecting the therapeutic catheter distally beyond the distal part of the catheter, and treating first the one lesion area determined as being treated first by the therapeutic catheter ([0052]-[0055], the guide catheter 10 is considered to be the “catheter” with the guide extension catheter 14 extends beyond the distal end of the catheter for treatment purposes; [0061], “when guide extension catheter 14 is positioned within guide catheter 10, the therapeutic catheter may extend within guide catheter 10 alongside proximal member 16 and through lumen 28 of distal sheath 26“; [0084], “Accordingly, the use of guide extension catheter 14 allows for a therapeutic catheter or medical device to be advanced through guide catheter 10 in order to reach the desired target location for the intervention”; [0090]-[0101]), and 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the diagnostic and treatment planning method of Tran, Maldonado, and Kobayashi to incorporate the advancement of a catheter to the aorta of the patient with a therapeutic catheter inserted into and out of the lumen of the catheter for treatment as taught by Fuller because the use of guide extension catheter 14 allows for a therapeutic catheter or medical device to be advanced through guide catheter 10 in order to reach the desired target location for the intervention. The target region may be a smaller location and the use of an extendable therapeutic catheter improves access ([0084]). 
Primary reference Tran further fails to teach:
treating the other lesion area, after the treating the one lesion area
However, the analogous art of Yoshida of a method for diagnosing and/or treating a multi-lesion intravascular region (abstract) teaches:
treating the other lesion area, after the treating the one lesion area ([0003]-[0004], a first lesion and a second lesion; [0041]; [0097]; [0102]-[0104] describe determining a first lesion L1 and a second lesion L2 and determining the most dsired treatment option based on FFR estimation values of the overall region; [0108]-[0110]; [0111]; figures 5-8; [0115]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the diagnostic and treatment planning method of Tran, Maldonado, Kobayashi, and Fuller to incorporate the determination of a second lesion area to be treated after the first area as taught by Yoshida because with multiple lesions present within a blood vessel repeated treatment steps may be required to achieve proper FFR values post-treatment. By performing analysis on the multi-lesion vascular region prior to treatment, a surgeon can determine a second lesion area to treat that most efficiently enhances the target metrics while reducing procedure time ([0097]). 
Regarding claim 12, the combined references of Tran, Maldonado, Kobayashi, Fuller, and Yoshida teach all of the limitations of claim 11. Primary reference Tran further teaches:
wherein the selecting of the one item of information includes selecting at least the position of each lesion area relative to at least the aortaoliac bifurcation ([0023]-[0024], location of stenosis and percentage of stenosis is considered to be position and stenosis degree; [0090]-[0097], including percent stenosis; note that the additional reference of Maldonado teaches to the incorporation of the aortaoliac bifurcation in the position determination).
Regarding claim 16, the combined references of Tran, Maldonado, Kobayashi, Fuller, and Yoshida teach all of the limitations of claim 11. Primary reference Tran further fails to teach:
wherein the catheter is also used in treating the other lesion area after the treating of the one lesion area
However, the analogous art of Yoshida of a method for diagnosing and/or treating a multi-lesion intravascular region (abstract) teaches:
wherein the catheter is also used in treating the other lesion area after the treating of the one lesion area ([0003]-[0004], a first lesion and a second lesion; [0041]; [0097]; [0102]-[0104] describe determining a first lesion L1 and a second lesion L2 and determining the most desired treatment option based on FFR estimation values of the overall region; [0108]-[0110]; [0111]; figures 5-8; [0115]). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the diagnostic and treatment planning method of Tran, Maldonado, Kobayashi, Fuller, and Yoshida to incorporate the treatment of the second area as taught by Yoshida because with multiple lesions present within a blood vessel repeated treatment steps may be required to achieve proper FFR values post-treatment. By performing analysis on the multi-lesion vascular region prior to treatment, a surgeon can determine a second lesion area to treat that most efficiently enhances the target metrics while reducing procedure time (Yoshida, [0097]). 
Regarding claim 17, the combined references of Tran, Maldonado, Kobayashi, Fuller, and Yoshida teach all of the limitations of claim 11. Primary reference Tran further fails to teach:
wherein the therapeutic catheter is also used in treating the other lesion area after the treating of the one lesion area
However, the analogous art of Fuller of a medical guide extension catheter with an extension catheter portion for treatment (abstract) teaches:
wherein the therapeutic catheter is also used in treating the other lesion area after the treating of the one lesion area ([0052]-[0055], the guide catheter 10 is considered to be the “catheter” with the guide extension catheter 14 extends beyond the distal end of the catheter for treatment purposes; [0061], “when guide extension catheter 14 is positioned within guide catheter 10, the therapeutic catheter may extend within guide catheter 10 alongside proximal member 16 and through lumen 28 of distal sheath 26“; [0084], “Accordingly, the use of guide extension catheter 14 allows for a therapeutic catheter or medical device to be advanced through guide catheter 10 in order to reach the desired target location for the intervention”; [0090]-[0101]), and 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the diagnostic and treatment planning method of Tran, Maldonado, Kobayashi, Fuller, and Yoshida to incorporate the advancement of a catheter to the aorta of the patient with a therapeutic catheter inserted into and out of the lumen of the catheter for treatment as taught by Fuller because the use of guide extension catheter 14 allows for a therapeutic catheter or medical device to be advanced through guide catheter 10 in order to reach the desired target location for the intervention. The target region may be a smaller location and the use of an extendable therapeutic catheter improves access (Fuller, [0084]). 
Regarding claim 19, the combined references of Tran, Maldonado, Kobayashi, Fuller, and Yoshida teach all of the limitations of claim 11. Primary reference Tran further fails to teach:
wherein the catheter is a guiding catheter, and a catheter assembly having an inner catheter inserted in a lumen of the guiding catheter is used in the placing of the distal part of the catheter to at least the aorta of the patient
However, the analogous art of Fuller of a medical guide extension catheter with an extension catheter portion for treatment (abstract) teaches:
wherein the catheter is a guiding catheter, and a catheter assembly having an inner catheter inserted in a lumen of the guiding catheter is used in the placing of the distal part of the catheter to at least the aorta of the patient ([0052] and figure 1, aorta A; [0053]; and in the section of paragraphs [0052]-[0055], the guide catheter 10 is considered to be the “catheter” with the guide extension catheter 14 extends beyond the distal end of the catheter for treatment purposes; [0061], “when guide extension catheter 14 is positioned within guide catheter 10, the therapeutic catheter may extend within guide catheter 10 alongside proximal member 16 and through lumen 28 of distal sheath 26“; [0084], “Accordingly, the use of guide extension catheter 14 allows for a therapeutic catheter or medical device to be advanced through guide catheter 10 in order to reach the desired target location for the intervention”; [0090]-[0101]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the diagnostic and treatment planning method of Tran, Maldonado, Kobayashi, Fuller, and Yoshida to incorporate the advancement of a catheter to the aorta of the patient with a therapeutic catheter inserted into and out of the lumen of the catheter for treatment as taught by Fuller because the use of guide extension catheter 14 allows for a therapeutic catheter or medical device to be advanced through guide catheter 10 in order to reach the desired target location for the intervention. The target region may be a smaller location and the use of an extendable therapeutic catheter improves access (Fuller, [0084]). 
Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Tran, in view of Maldonado, in view of Kobayashi, in view of Fuller, in further view of Yoshida as applied to claim 11 above, and further in view of Thomas (U.S. Pub. No. 20180049759) hereinafter Thomas.  
Regarding claim 18, the combined references of Tran, Maldonado, Kobayashi, Fuller, and Yoshida teach all of the limitations of claim 11. Primary reference Tran further fails to teach:
wherein after treating the one lesion area to be treated first, the therapeutic catheter is removed from the catheter, and a second therapeutic catheter is used in treating the other lesion area after the treating of the one lesion area
However, the analogous art of Thomas of a catheter treatment system with an outer and inner catheter system (abstract) teaches:
wherein after treating the one lesion area to be treated first, the therapeutic catheter is removed from the catheter, and a second therapeutic catheter is used in treating the other lesion area after the treating of the one lesion area (As shown in figures 1b and 3, the microcatheters 23 and 25 are first and second therapeutic catheters within the outer catheter system 12. Figures 6b and 7 show the microcatheters treating lesion areas of different bifurcations M1 and M2; [0031]-[0036] provide teachings of the use of the first and second microcatheters; [0071], teaches that either bypass catheter may be retracted while performing the procedure).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the diagnostic and treatment planning method of Tran, Maldonado, Kobayashi, Fuller, and Yoshida to incorporate the use of a second therapeutic catheter as taught by Thomas because a bifurcation of the artery may be occluded and using a single-barrel bypass will only have limited benefit. Using a second inner catheter provides an increased benefit during the treatment procedure (Thomas, [0066]-[0068]). 

Response to Arguments
Applicant's arguments filed 8/25/2022 have been fully considered but they are not persuasive. 
Regarding the applicant’s arguments on pages 19-25 of the remarks, the applicant argues that the independent claims, including claim 1, include features not taught by the prior art references. While claim 1 includes amendments that change the scope of the claim in such a way that necessitates the new grounds of rejection utilizing the Itu reference, claims 11 and 20 utilize the same prior art references as the previous rejections. Responses to each of the applicant’s arguments relevant to the current rejections are detailed below. Regarding the applicant’s arguments on page 20 of the remarks, the applicant argues that Tran does not disclose that the metrics have a priority or that each of the first and second metrics have an associated criterion. In the current rejections, the Itu reference is utilized to teach to the priority of the different features of the target regions of interest that are utilized as a ranked feature classification to determine whether the geometric regions correspond to the target disease structure. In the combined invention with Tran and Yoshida, this classification ranking (priority) feature of Itu would be combined with the metric lesion treatment suggestion process of Tran to form the applicant’s claimed invention. The current wording of independent claim 1 enables the broadest reasonable interpretation of the claim to include the selected criterion to correspond to the comparative information upper and lower limits of Tran to teach to this claim limitation. Examiner notes that the wording of the “priority” limitation is different between claim 1 and claims 11 and 20. Claim 1, which includes amendments that change the scope of the claim, also includes the limitation that the first comparative information and second comparative information “each having a respective priority”. While claims 11 and 20 include “each of the items of information having an associated priority”. For claim 1, this is interpreted to include that each comparative information ranks in priority when compared with other comparative information. For example, position of a lesion area may be higher priority for determining treatment than a hardness of a lesion area. On the other hand, claims 11 and 20 state that “the items of information having an associated priority”. In this instance, each item of information may include a data value (for example, a red 100% score for lumen narrowing as taught by Tran [0041]-[0045]) that associates a priority to the item of information based on a real-time determination of the measured value in relation to the associated criterion. Therefore, a selection of the information as comparative information with this high priority (such as lumen narrowing score in a severe priority level), and then using this comparative information for determining which lesion to treat first would be taught by the Tran reference as previously utilized in the rejections of dependent claim 14 in the office action of 4/18/2022. Therefore, the applicant’s arguments on pages 21-22 of the remarks that detail the deficiencies of the Tran reference refer to the current interpretation of independent claim 1, rather than the interpretation utilized for independent claims 11 and 20. In the current rejections, the Itu reference is utilized to teach to these features of claim 1. The applicant further provides arguments on page 23 of the remarks that Tran fails to describe metrics each having a respective priority and at least two associated criterion. This is taught by Tran in relation to the lumen narrowing score that determines the LNS value, includes associated criterion that describe whether it is low or high within a predetermined range, and then associates a priority for treatment based on the score being within a severe high range (see Tran [0041]-[0045]). The applicant further argues on page 23 of the remarks, that this comparative information is not prioritized relative to an another comparative information, but this interpretation of the claim language is only applied to independent claim 1 in the current rejections. In the current rejections, the Itu reference is utilized to teach to this feature. 
The applicant further argues on page 25 of the remarks, that the prior art references fail to teach to the limitations of claim 11 for the same reasons as discussed above. Therefore, the responses to the arguments discussed above are similarly applied. 
For these reasons, the applicant’s arguments have been considered but are not persuasive. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEAN A FRITH whose telephone number is (571)272-1292. The examiner can normally be reached M-Th 8:00-5:30 Second Fri 8:00-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Raymond can be reached on 571-270-1790. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/S.A.F./Examiner, Art Unit 3793                                                                                                                                                                                                        
/KEITH M RAYMOND/Supervisory Patent Examiner, Art Unit 3793